Wood, J., (after stating the facts.) The verdict settled the controverted questions of fact in favor or appellee. Evidently the jury were justified in coming to the conclusion that, if Holden had paid his fare promptly on the demand of the conductor, he would have been accepted and permitted to ride as a passenger, notwithstanding he boarded the train at Hatton, where passengers were not received. The mere fact of his getting on at Hatton, therefore, made no difference. The conductor did not object to that, for, after being informed that Holden had boarded the train at Hatton, he elected to treat Mm as any other passenger, and demanded of him his fare. The conclusion seems warranted from the proof that it was only the persistent refusal of Holden to pay his fare and the aggravating circumstances thereof, and not the fact of his having boarded the train at Hatton, that caused his ejection. The conduct of Holden was exceedingly reprehensible. Those who go upon trains for the purpose of becoming passengers thereon, to enjoy the privileges and be entitled to the benefits and protection of passengers, must conform to the reasonable requirements of the carrier in regard to the payment of fare for transportation. One who enters a train with the bona fide intention of paying his fare but who wilfully and unnecessarily from whatever motive, delays the conductor in the collection thereof ¡beyond the time required for the convenient and orderly dispatch of the carrier’s business in that particular may, if he persists until an effort is being made to stop the train, be treated as refusing to pay fare, and ejected from the train for that reason. Hutchinson, Carriers, 587 et seq; 4 Elliott, Railroads, § 1637; 1 Fetter, Carriers of Passengers, § 314. A systematic and orderly dispatch of the business of common carriers of passengers by railways, so as to be conducive to the comfort and convenience of the traveling public, would not be at all compatible with a capricious, wilful or unnecessary delay upon the part of one or more passengers in the matter of the payment of fare for transportation. Railroads “are entitled to the payment of full fare upon demand.” The moment the passenger declines after reasonable opportunity has been given to pay, the carrier is released from all obligation to carry him. Hoffbauer v. D. & N. Ry. Co., 52 Ia. 342. See note to Stone v. Ry. Co., 29 Am. Rep. 458; 1 Felter, Carriers of Passengers, § 314. The jury were justified in concluding that Holden went upon appellant’s train with the intention of becoming a passenger, and of ultimately paying his fare. The conductor, waiving the place of his getting on, offered to accept him as a passenger by demanding his fare for transportation, and by-permitting him to ride several miles as a passenger, and, by not treating him as a trespasser ab initio, and ejecting him immediately for getting on at an improper place for the reception of passengers. Having done all this, without taking any steps to eject him until (as the jury found) he had offered to pay his fare, the conductor could not then eject him. “According to the weight of authority, and the better reason,” says Judge Elliott, a passenger who has persistently refused to pay his fare or procure a ticket cannot gain a right to be carried and make the expulsion unlawful by a tender of the fare after the conductor has begun to expel him.” Elliott, Railroads, § 1637, and authorities cited. In this case the jury might have found that the conductor did not begin to expel Holden until after he had tendered his fare. He therefore had no right to expel him. But if we were wrong about this, and the peculiar circumstances of Holden’s refusal to pay his fare for so long justified his ejection, still the judgment was correct; for, under our statute, after the conductor had elected to treat Holden as a passenger, he could not thereafter eject him except at some usual stopping place selected by the conductor. Sand. & H. Dig., § 6192. Then the conductor would be justified in using whatever reasonable force might be necessary and proper to eject the recusant passenger; but the passenger, although in the wrong, would still be entitled to protection against unnecessary and wanton violence or insult. Hutchinson, Carriers, § 580g; 4 Elliott, Railroads, § 1637. As a judgment against the railroad is inevitable from what we have said, it becomes wholly unnecessary to discuss objections to the instructions of the trial court, and its judgment is affirmed.